United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3824
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Kenneth C. Campbell,                      *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: April 6, 2001

                                    Filed: April 10, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Kenneth C. Campbell appeals the sentence imposed by the district court after
Campbell pleaded guilty to conspiring to distribute cocaine base. On appeal, Campbell
challenges the district court's denial of Campbell's downward-departure motion, and
contends the use of his prior convictions to establish his criminal history category and
resulting imprisonment range violates Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).
We disagree. The district court's denial of Campbell's downward-departure motion is
unreviewable because the court was aware of its authority to depart and declined to do
so, and Campbell's Apprendi argument is without merit because there is no requirement
that past convictions be included in the indictment, submitted to the jury, and proven
beyond reasonable doubt. See Apprendi, 120 S. Ct. at 2362-63.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-